DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 8-20 are directed to retaining/storing an asset, collecting data from the asset and transmitting the data which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 15 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
retaining a welding asset via a receptacle of a welding asset repository; 
collecting data from the welding asset when the welding asset is retained via a data collector of the welding asset repository; and
transmitting the data to a welding asset tracking server via communication circuitry of the welding asset repository.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are certain methods of organizing human activity performed by generic computer components. That is, other than reciting “an asset data collector”, “a welding asset tracking server”, and “communication circuitry” (the welding asset, receptacle and welding repository are not recited as performing anything therefore they are not additional elements, for example, a human storing a product in a locker meant for storing products), nothing in the claim element precludes the step from practically being a method of organized human activity. For example, but for the “asset data collector”, “welding asset tracking server” and “communication circuitry” language, “retaining a welding asset via a receptacle of a welding asset repository; collecting data from the welding asset when the welding asset is retained … of the welding asset repository; and transmitting the data to a welding asset tracking server … of the welding asset repository” in the context of this claim encompass methods of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “method of organized human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element – “an asset data collector”, “a welding asset tracking server”, and “communication circuitry”.  The “data collector”, “welding asset tracking server”, and “communication circuitry” (i.e. a transmitter and a server) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be 
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:

“a welding asset tracking server”, 
“communication circuitry”, and
“a sensor”.   
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0073 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0080153 A1 to Albrecht et al. (“Albrecht”) in view of United States Patent Application Publication No. 2018/0309935 A1 to Bashkin (“Bashkin”).
As per claims 1, 8 and 15, the claimed subject matter that is met by Albrecht includes:
a welding asset repository, comprising (Albrecht: ¶ 0070 and Fig. 8, 118): 
a receptacle configured to retain a welding asset (Albrecht: ¶ 0070 and Fig. 8); 
an asset data collector configured to collect asset data from the welding asset by the receptacle (Albrecht: ¶ 0070); and 
communication circuitry configured to transmit the asset data to a welding asset tracking server (Albrecht: ¶¶ 0064 and 0070).
Although Albrecht teaches an asset data collector configured to collect asset data from the welding asset in the receptacle, Albrecht fails to specifically teach an asset data collector configured to collect asset data from the welding asset “when the welding asset is retained by” the receptacle. The Examiner provides Bashkin to teach and disclose this claimed feature.
The claimed subject matter that is met by Bashkin includes:

Albrecht teaches an inventory tracking container. Bashkin teaches a comparable inventory tracking container that was improved in the same way as the claimed invention. Bashkin offers the embodiment of an asset data collector configured to collect asset data from the welding asset when the welding asset is retained by the receptacle. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the inventory tracking means as disclosed by Bashkin to the inventory tracking container as taught by Albrecht for the predicted result of improved inventory tracking containers. No additional findings are seen to be necessary. 

As per claims 2, 9 and 16, the claimed subject matter that is met by Albrecht and Bashkin includes:
wherein the welding asset comprises a wire feeder, welding power supply, welding helmet, air purifying respirator, welding gun, foot pedal, or grinder (Albrecht: ¶ 0032).
The motivation for combining the teachings of Albrecht and Bashkin are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met by Albrecht and Bashkin includes:
wherein the receptacle comprises a locker, a hook, a drawer, a bay, or a shelf (Bashkin: ¶ 0033).
The motivation for combining the teachings of Albrecht and Bashkin are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
4 and 11, the claimed subject matter that is met by Albrecht and Bashkin includes:
wherein the asset data collector comprises communication circuitry configured to communicate via a near field communication, radio frequency identification, or short-wavelength ultra-high frequency protocol (Albrecht: ¶ 0070).
The motivation for combining the teachings of Albrecht and Bashkin are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 5, 12 and 19, the claimed subject matter that is met by Albrecht and Bashkin includes:
further comprising a sensor configured to detect when the welding asset is retained by the receptacle (Albrecht: ¶¶ 0057, 0058 and 0075 and Bashkin: ¶¶ 0041, 0043, 0059 and 0089).
The motivation for combining the teachings of Albrecht and Bashkin are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 6, 13 and 20, the claimed subject matter that is met by Albrecht and Bashkin includes:
wherein the asset data collector is configured to collect the asset data from the welding asset when the sensor detects that the welding asset is retained by the receptacle (Bashkin: ¶ 0044).
The motivation for combining the teachings of Albrecht and Bashkin are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 7 and 14, the claimed subject matter that is met by Albrecht and Bashkin includes:

The motivation for combining the teachings of Albrecht and Bashkin are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Albrecht and Bashkin includes:
wherein collecting data from the welding asset comprises receiving the data from asset communication circuitry of the welding asset at the data collector, the data collector comprising repository communication circuitry (Bashkin: ¶ 0039).
The motivation for combining the teachings of Albrecht and Bashkin are discussed in the rejection of claim 15, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627